 

Exhibit 10.1

abiomed, inc.
Performance- and Time-Based Restricted Stock Unit Award Agreement

This Performance- and Time-Based Restricted Stock Unit Award Agreement (this
“Agreement”) is made effective as of November 14, 2016 (the “Grant Date”),
between ABIOMED, Inc. (the “Company”), and Michael R. Minogue (the “Employee”),
pursuant to the Company’s Fourth Amended & Restated 2008 Stock Incentive Plan,
as it may be amended from time to time (the “Plan”). Pursuant to this Agreement,
the Employee is provided the opportunity to earn up to 41,526 shares of common
stock of the Company (“Stock”) if designated performance goals are achieved at
or above target levels, subject in all cases to vesting and the other terms and
conditions set forth herein.  This Agreement and the Award (as defined below)
are expressly subject to all of the terms and conditions contained in the Plan,
which is hereby incorporated herein by reference. In the event that any of the
terms and conditions contained in this Agreement are inconsistent with the Plan,
the terms of the Plan shall control. All capitalized terms not defined in this
Agreement have the meanings specified in the Plan.

WITNESSETH:

1.Performance- and Time-Based Restricted Stock Units. The Company hereby grants
to the Employee on the Grant Date an award (the “Award”) consisting of the right
to receive, on the terms provided herein and in the Plan, one share of Stock
with respect to each restricted stock unit forming part of the Award
(collectively, the “Restricted Stock Units”), in each case, subject to
adjustment pursuant to Section 4 of the Plan in respect of transactions
occurring after the Grant Date.  The Employee is hereby granted 41,526
Restricted Stock Units.  Shares of Stock shall only be issued to the Employee in
respect of the Award to the extent that the terms of this Agreement and the Plan
are satisfied and to the extent that the Employee meets both the
performance-based vesting conditions and time-based vesting conditions set forth
below.

2.Performance Vesting.  The Restricted Stock Units shall performance vest and
become performance-vested Restricted Stock Units (“Performance-Vested RSUs”),
subject to achievement of the Net Profits goal described below and provided that
the Employee remains continuously employed by the Company through the applicable
TSR Measurement Date (as defined below) (subject to Section 5 below), as
follows: (a) no portion of the Restricted Stock Units shall become
Performance-Vested RSUs if the TSR Percentile Rank (as defined below) is below
the 89 and 21/100ths percentile, (b) 7.4% of the Restricted Stock Units shall
become Performance-Vested RSUs if the TSR Percentile Rank is at the 90th
percentile, and (c) 100% of the Restricted Stock Units shall become
Performance-Vested RSUs if the TSR Percentile Rank is at or above the 95th
percentile.  In the event that the TSR Percentile Rank falls between two of the
percentiles described in the preceding sentence, the percentage of the
Restricted Stock Units that becomes Performance-Vested RSUs shall be based on a
straight-line interpolation between the applicable TSR Percentile Ranks and the
percent of Restricted Stock Units that vest at each such rank. Notwithstanding
the foregoing, in no event shall any Restricted Stock Units become
Performance-Vested RSUs if the Total Shareholder Return over the Performance
Period is negative.  In addition, as a condition to being eligible to become
Performance-Vested RSUs, the

 

--------------------------------------------------------------------------------

 

Company must achieve positive net profits, measured in the aggregate, over the
first four fiscal quarters that commence following the Grant Date.

3.Time Vesting.  The Performance-Vested RSUs shall only vest to the extent that
they become vested based on time as provided for below.  On each of the
following dates (each, a “Time Vesting Date”), and provided that the Employee
remains continuously employed by the Company through such Time Vesting Date
(subject to Section 5 below), a portion of the Performance-Vested RSUs shall
vest as set forth below:

 

(a)

One half (1/2) of the Performance-Vested RSUs shall vest on the date that the
Committee determines the Company’s TSR Percentile Rank, which shall be no later
than thirty (30) days following the end of the Performance Period (the
“Determination Date”).

 

(b)

The remaining one half (1/2) of the Performance-Vested RSUs shall vest on the
first anniversary of the Determination Date.

In the event the TSR Percentile Rank is above the 89 and 21/100ths percentile at
the time of a Change of Control based on actual performance from the beginning
of the Performance Period through the date of the Change of Control, the
Restricted Stock Units shall fully vest (i.e., both time and performance vest)
consistent with the vesting terms set forth in Section 2 above (e.g., 7.4% of
the Restricted Stock Units shall vest if the TSR Percentile Rank is at the 90th
percentile, etc., with straight-line interpolation between the applicable TSR
Percentile Ranks and the percent of Restricted Stock Units that vest at each
such rank).  If a Change of Control occurs following the end of the Performance
Period, any outstanding unvested Performance-Vested RSUs shall be fully vested
upon such Change of Control.  For purposes of this Agreement, the term “Time
Vesting Date” shall also mean a Change of Control.  Certificates for the shares
of Stock that are issuable as a result of the Performance-Vested RSUs or
Restricted Stock Units, as applicable, vesting as set forth above shall be
issued as soon as practicable following each Time Vesting Date, but in no event
later than thirty (30) days following each Time Vesting Date.

4.Certain Definitions.  

 

(a)

“Peer Group” shall mean the companies in the S&P Health Care Equipment Select
Industry Index, determined as of June 15, 2015.  A company in this group that
ceases to be publicly traded during the first two years of the Performance
Period will not be treated as part of the Peer Group.  A company listed above
that ceases to be publicly traded in the final year of the Performance Period
will be included in the Peer Group and its Total Shareholder Return will be
determined by treating the last day of public trading of the company’s stock as
the valuation date for that company, with no further adjustment to that
company’s Total Shareholder Return for the remainder of the Performance Period.

 

(b)

“Performance Period” shall mean the period beginning on June 15, 2015 and ending
on June 14, 2018.

 

(c)

“Total Shareholder Return” shall mean the change in the value expressed as a
percentage of a given dollar amount invested in a company’s most widely

- 2 -

--------------------------------------------------------------------------------

 

 

publicly traded stock over the Performance Period, taking into account both
stock price appreciation (or depreciation) and the reinvestment of dividends
(including the cash value of non-cash dividends) in such stock of the
company.  The thirty (30) calendar-day average closing value of the Company’s
Stock and the stock of each of the Peer Group companies, as applicable (i.e.,
average closing values over the period of thirty (30) calendar days beginning on
the first day of the Performance Period and the final thirty (30) calendar days
ending on the final day of the Performance Period) will be used to value the
Company’s Stock and the stock of the Peer Group companies, as
applicable.  Dividend reinvestment will be calculated using the closing price of
the Stock or the stock of the applicable Peer Group company, as applicable, on
the dividend payment date or, if no trades were reported on such date, the
latest preceding date for which a trade was reported.   Not withstanding the
foregoing, in the event of a Change of Control, Total Shareholder Return for the
Company will be measured based on the closing value of the Company’s Stock on
the date of the Change of Control.  

 

(d)

“TSR Measurement Date” means the last day of the Performance Period, except as
otherwise provided in the definition of “Peer Group” or as determined by the
Committee.

 

(e)

“TSR Percentile Rank” shall mean the percentage of Total Shareholder Return
values among the Peer Group companies at the TSR Measurement Date that are equal
to or lower than the Company’s Total Shareholder Return at the TSR Measurement
Date.

5.Termination of Employment.

 

(a)

The Employee understands and agrees that if the Employee ceases to be an
employee of the Company or a subsidiary of the Company at any time for any
reason, whether because of any action of the Company or the Employee (the date
of such termination of employment, the “Termination Date”), other than by reason
of the death or Disability of the Employee, the Employee’s only rights under
this Agreement shall be the right to receive Stock, if any, that was to be
issued (but was not yet issued) pursuant to Restricted Stock Units or
Performance-Vested RSUs, as applicable, vesting on a Time Vesting Date that was
reached prior to the Termination Date, and the Employee shall have no right to
the issuance of Stock with respect to any Restricted Stock Units or
Performance-Vested RSUs, as applicable, vesting on a Time Vesting Date that is
reached after the Termination Date and any  Restricted Stock Units or
Performance-Vested RSUs, as applicable, that are unvested on the Termination
Date shall automatically be forfeited on such date.  

 

(b)

If the Employee ceases to be an employee of the Company or a subsidiary of the
Company by reason of the death or Disability of the Employee prior to the end of
the Performance Period, the Employee will be eligible to vest in the number of
Restricted Stock Units that would otherwise vest pursuant to Section 2 based on
the Company’s TSR Percentile for the Performance Period, multiplied by the

- 3 -

--------------------------------------------------------------------------------

 

 

number of days between the first day of the Performance Period and the
Termination Date, and divided by the number of days in the Performance Period
shall vest upon the Termination Date.  Any shares of Stock that become issuable
following the vesting of the Restricted Stock Units pursuant to the immediately
preceding sentence shall be issued as soon as practicable following the
Determination Date, but in no event later than thirty (30) days following such
date.  If the Employee ceases to be an employee of the Company by reason of the
death or Disability of the Employee following the end of the Performance Period,
any unvested Performance-Vested RSUs shall vest upon the Termination Date.  Any
shares of Stock that become issuable following the vesting of the
Performance-Vested RSUs shall be issued as soon practicable following such
termination, but in no event later than thirty (30) days following such date.

6.Discretion of the Committee. Unless otherwise provided, the Committee shall
make all determinations required to be made hereunder, including determinations
required to be made by the Company, which shall include determinations of Total
Shareholder Return, the TSR Percentile Rank, and the calculation of the number
of Performance-Vested RSUs hereunder, and shall interpret all provisions of this
Agreement, as it deems necessary or desirable, in its sole and unfettered
discretion. Such determinations and interpretations shall be binding and
conclusive as to the Company and the Employee. If there shall be no Compensation
Committee of the Company’s Board of Directors or if the Board of Directors shall
determine that the Board of Directors shall administer this Agreement, all
references herein to the Committee shall be deemed references to the Board of
Directors.

7.Withholding Taxes.

 

(a)

The Employee expressly acknowledges and agrees that the Employee’s rights
hereunder, including the right to be issued shares of Stock upon the vesting of
the Restricted Stock Units (or any portion thereof), are subject to the
Employee’s promptly paying, or in respect of any later requirement of
withholding being liable promptly to pay at such time as such withholdings are
due, to the Company all taxes required to be withheld, if any (the “Withholding
Obligation”).  

 

(b)

By accepting this Award, the Employee hereby acknowledges and agrees that,
unless he or she provides notice to the Company at least two (2) days prior to a
Time Vesting Date that he or she intends to satisfy the applicable Withholding
Obligation by paying such amount in cash or with a check in a form acceptable to
the Company and delivers such cash or check no later than the Time Vesting Date,
he or she will have been deemed to have elected to have the Company hold back
whole shares of Stock otherwise deliverable pursuant to Section 3 or Section 5,
as applicable, having a Fair Market Value sufficient to satisfy the Withholding
Obligation (but not in excess of the applicable minimum statutory withholding
obligations or such greater amount that would not result in adverse accounting
consequences to the Company), with the Company accepting a payment in cash or by
check by the Employee to the extent of any remaining balance of the Withholding
Obligation not satisfied by such withholding of shares.

- 4 -

--------------------------------------------------------------------------------

 

 

(c)

The Employee expressly acknowledges that because the Award consists of an
unfunded and unsecured promise by the Company to deliver Stock in the future,
subject to the terms hereof, it is not possible to make a so-called “83(b)
election” with respect to the Award.

8.No Rights to Employment.  Nothing contained in this Agreement shall be
construed as giving the Employee any right to continued employment with the
Company, or to establish or maintain an on-going business relationship with the
Company. The Employee acknowledges and agrees that the transactions contemplated
hereunder do not constitute an express or implied promise of continued
employment for any period, or at all.

9.Dividend Equivalents.  Dividend Equivalents shall be credited on Restricted
Stock Units other than Restricted Stock Units that, at the relevant record date
for a dividend payment on Stock, previously have been settled or forfeited, in
respect of any cash dividend or distribution declared and paid by the
Company.  In such case, an amount equal to the cash amount per share of such
dividend or distribution shall be credited with respect to each Restricted Stock
Unit outstanding as of the record date, such dividend equivalents to be
calculated at the time of settlement and credited and paid in cash at
settlement, without interest, in respect of the Restricted Stock Units then
being settled in accordance with the provisions of Section 3 or Section 5 of
this Agreement.  For the avoidance of doubt, in no event shall a Participant
receive any dividend equivalents with respect to Restricted Stock Units that do
not vest in full hereunder.

10.No Rights as a Shareholder.  The Employee shall have no rights as a
shareholder of the Company as a result of this Agreement unless and until shares
of Stock have been issued to the Employee pursuant to Section 3 or Section 5
above, as applicable.

11.Nontransferability.  Neither the Award nor the Restricted Stock Units may be
transferred.  In the event the Award or the Restricted Stock Units are
transferred, or in the event a spouse or domestic partner has or is deemed to
have any community property rights with respect to the Award or the Restricted
Stock Units, the transferee, spouse, or domestic partner, as applicable, will be
subject to and bound by all terms and conditions of this Agreement and the Plan.

12.Notices.  Any notices required to be given under this Agreement shall be
sufficient if in writing and if sent by certified mail, return receipt
requested, and addressed as follows:

If to the Company:

ABIOMED, Inc.
22 Cherry Hill Drive
Danvers, Massachusetts 01923
Attn: Chief Financial Officer

If to the Employee, at the address of the Employee set forth in the Company’s
records or to such other address as either party may designate under the
provisions hereof.

- 5 -

--------------------------------------------------------------------------------

 

13.Form S-8 Prospectus.  The Employee acknowledges having received and reviewed
a copy of the prospectus required by Part I of Form S-8 relating to shares of
Stock that may be issued under the Plan.  

14.Section 409A of the Code.  This Agreement shall be interpreted and
administered in such a manner that all provisions relating to the grant and
settlement of the Award are exempt from or satisfy the requirements of Section
409A of the Code.  In no event, however, will the Company or any other person
have any liability to the Employee as a result, or in respect of, of Section
409A of the Code.

15.Applicable Law.  This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to the conflict of
law principles thereof.  For the purpose of litigating any dispute that arises
under this Agreement, whether at law or in equity, the parties hereby consent to
exclusive jurisdiction in Massachusetts and agree that such litigation shall be
conducted in the state courts of Middlesex County or the federal courts of the
United States for the District of Massachusetts.




- 6 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as an instrument
under seal effective as of the date written on the first page of this Agreement.

 

ABIOMED, Inc.


 

By:

/s/ Stephen C. McEvoy
Stephen C. McEvoy
Vice President and General Counsel

 


EMPLOYEE:


/s/ Michael R. Minogue

Name: Michael R. Minogue

 

Acceptance date:  November 17, 2016

- 7 -